Citation Nr: 1514639	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for dysthymia, claimed as depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to November 1970. 

These matters come on appeal before the Board of Veterans Appeals from an October 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Atlanta, Georgia (RO), which in pertinent part, denied the benefits sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 statement, the Veteran requested the opportunity to testify in a videoconference hearing held before a Veterans Law Judge.  A January 2015 letter notified the Veteran that his videoconference hearing was scheduled for February 2015.  The Veteran's representative subsequently reported that the Veteran would be unable to attend the scheduled February 2015 Board hearing and he asked to be rescheduled.  It does not appear that this correspondence was associated with the claims folder in time as the record indicates that the Veteran failed to report to his scheduled hearing. 

After review of the record, the Board thus finds that good cause has been shown to reschedule the Veteran's Board hearing.  38 C.F.R. § 20.704(c) (2014).  As videoconference and Travel Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

The Board also notes that the January 2015 letter notifying the Veteran of the hearing was returned as undeliverable, and his representative indicated that the Veteran never received the letter.  However, the address reported for the Veteran in the February 2015 statement from his representative remains the same as the address identified on the January 2015 notice letter.  Despite the fact that no new address has been reported, the Board is concerned that the January 2015 letter was returned as undeliverable, and finds that an attempt should be made to confirm that this remains the Veteran's address.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps, to include seeking the assistance of the Veteran's representative if necessary, to confirm that the Veteran remains at the last known address of record.  If it is determined that the Veteran's address has change, and such address is found, ensure that the address on file has been updated in appropriate VA systems.

2.  Schedule the Veteran for a videoconference hearing at the RO before the Board, as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



